DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 1/8/2021 has been entered. In the amendment, Applicant amended claims 1-13, 17-18, cancelled claims 14-16, 19-21, and added new claims 22-26. Currently claims 1-13, 17-18 and 22-26 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the obtained at least one spatial audio signal" in ll. 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 17-18 and 22-26 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by De Burgh et al. (US 2018/0115850).
Regarding claim 1, De Burgh teaches an apparatus (Fig. 6A: system 600 used for audio content creation; Fig. 6B: system 650 used for audio playback in a reproduction environment) comprising at least one processor (Fig. 6A: “rendering system/sound processor”; Fig. 6B: “rendering system/sound processor”) and at least one non-transitory memory ([0027]; [0103]: “shared memory”) including a computer program code (Fig. 6A and Fig. 6B: rendering software), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 
obtain media content (Fig. 6A: media content transmitted from audio and metadata authoring tool 605 to rendering tool 610 via audio connect interfaces 607 and 612; Fig. 6B: “media containing audio object” transmitted from cinema server 655 to rendering tool 660 via audio connect interfaces 657 and 662), wherein the media content comprises at least one object (Fig. 6B: at least one object in media from cinema server 655; Fig. 9: audio objects are prioritized and rendered); 
obtain priority content information ([0110]: “the audio object metadata may include one or more other types of audio object metadata, such as […], audio object prioritization metadata and/or […]”), the priority content information comprising a priority identification identifying and classifying the at least one object ([0008], [0015], [0021], [0029], [0032], [0106]; [0128]: making the audio object prioritization may involve assigning a highest priority to audio objects that correspond to dialogue; [0076]; [0114]; [0146]-[0147]); and 
render the at least one object based on the priority content information (Fig. 9).

Regarding claim 2, De Burgh further teaches the apparatus as claimed in claim 1, wherein the media content comprises at least one of: 
audio content (Figs. 6, 9); 
video content; or 
image content.

Regarding claim 3, De Burgh further teaches the apparatus as claimed in claim 1, further comprises at least one spatial audio signal ([0018]: “the audio object position metadata”) which defines an audio scene ([0018]: “a virtual acoustic space”) within which is at least one audio signal object ([0018]: audio object with which “the audio object position metadata” is inherently associated) and the at least one spatial audio signal is configured to be rendered consistent with a content consumer user movement ([0121]: “a position of a virtual listener's head in the virtual acoustic space” includes a position associated with a content consumer user movement), wherein the priority content information comprises the priority content information being configured for identifying and classifying the at least one object ([0008], [0015], [0021], [0029], [0032], [0106]; [0128]: making the audio object prioritization may involve assigning a highest priority to audio objects that correspond to dialogue; [0076]; [0114]; [0146]-[0147]), and the rendered at least one object is further configured for rendering the at least one audio signal object based on the priority content information (Fig. 9).

Regarding claim 4, De Burgh further teaches the apparatus as claimed in claim 3, wherein the obtained at least one spatial audio signal is configured for decoding from a first bit stream the at least one spatial audio signal comprising the at least one audio signal object ([0061]; [0086]).

Regarding claim 5, De Burgh further teaches the apparatus as claimed in claim 4, wherein the obtained priority content information is further configured for decoding from the first bit stream the priority content information (Examiner’s Note: metadata including prioritization metadata is sent along with the audio object in the bit stream and necessarily decoded from the bit stream).

Regarding claim 6, De Burgh further teaches the apparatus as claimed in claim 1, wherein the obtained priority content information is further configured for obtaining the priority content information from a user input (Fig. 9; [0132]).

Regarding claim 7, De Burgh further teaches the apparatus as claimed in claim 1, wherein the priority content information comprises at least one of: 
an object identifier parameter for identifying which of the at least one object the priority Information is for; 
a priority class parameter ([0128]: “level of priority” interpreted as a priority class parameter) for classifying at least one object with respect to identifying a rendering effect to be applied to the at least one object; 
a priority zone size parameter ([0078]; [0124]) for defining a scene priority zone size associated with a rendering effect to be applied to the at least one object; 
a priority zone radius parameter ([0078]; [0124]) for defining a scene priority zone radius associated with a rendering effect to be applied to the at least one object; 
a priority zone shape parameter (Figs. 5A-5B: ellipsoid 555 or 507) for defining a scene priority zone shape | associated with a rendering effect to be applied to the at least one object; 
a trigger condition parameter for defining at least one criteria to meet before applying a rendering effect to the at least one object;
a duration parameter for defining a duration over which a rendering effect can be applied to the at least one object: a priority object effect parameter defining a rendering effect to be applied to the at least one object; or
an other object effect parameter ([0147]: “the audio object prioritization determines, at least in part, a gain to be applied”) defining a rendering effect to be applied to the other objects from the at least one object when the rendering effect is applied to the at least one object.

Regarding claim 8, De Burgh further teaches the apparatus as claimed in claim 1, wherein the rendered the at least one object based on the priority content information is further configured for:
defining at least two zones ([0134]: “increasing a distance between at least some audio objects in the virtual acoustic space. In some instances, the virtual acoustic space may include a front area and a back area”); and
rendering the at least one object within one of the at least two zones based on the priority content information ([0134]).

Regarding claim 9, De Burgh further teaches the apparatus as claimed in claim 8, wherein the rendered at least one object based on the priority content information is further configured for moving the at least one object from one of the at least two zones to another of the at least two zones based on the priority content information ([0134]).

Regarding claim 10, De Burgh further teaches the apparatus as claimed in claim 1, wherein the priority content information comprises at least one of:
a first level, wherein an object associated with the first level is content locked to a content consumer user's field of view;
a second level, wherein an object associated with the second level is moved to a content consumer user's field of view;
a third level ([0147]: “a gain to be applied during a subsequent process of rendering the audio objects into speaker feed signals”), wherein an object associated with the third level is highlighted when in a content consumer user’s field of view; or
a fourth default level wherein an object associated with the fourth level is not modified based on its priority level.

Regarding claim 11, De Burgh teaches an apparatus (Fig. 6A: system 600 used for audio content creation; Fig. 6B: system 650 used for audio playback in a reproduction environment) comprising at least one processor (Fig. 6A: “rendering system/sound processor”; Fig. 6B: “rendering system/sound processor”) and at least one non-transitory memory ([0027]; [0103]: “shared memory”) including a computer program code (Fig. 6A and Fig. 6B: rendering software) configured to, with the at least one processor, cause the apparatus at least to:
obtain media content (Fig. 6A: media content transmitted from audio and metadata authoring tool 605 to rendering tool 610 via audio connect interfaces 607 and 612; Fig. 6B: “media containing audio object” transmitted from cinema server 655 to rendering tool 660 via audio connect interfaces 657 and 662), wherein the media content comprises at least one object (Fig. 6B: at least one object in media from cinema server 655; Fig. 9: audio objects are prioritized and rendered); 
obtain priority content information ([0110]: “the audio object metadata may include one or more other types of audio object metadata, such as […], audio object prioritization metadata and/or […]”), the priority content information comprising a priority identification identifying and classifying the at least one object ([0008], [0015], [0021], [0029], [0032], [0106]; [0128]: making the audio object prioritization may involve assigning a highest priority to audio objects that correspond to dialogue; [0076]; [0114]; [0146]-[0147]);
generate a data stream (Fig. 6A: data stream generated by authoring tool 505 and set to rendering tool 610), the data stream comprising the media content and the priority content information, wherein the data stream is configured to be transmitted and/or retrieved with a renderer (Fig. 6A: rendering tool 610) configured to render the at least one object based on the priority content information (Fig. 9).

Claim 12 is rejected for substantially the same rational as applied to claim 2.

Claim 13 is rejected for substantially the same rationale as applied to claim 3.

Claim 17 is rejected for substantially the same rationale as applied to claim 11.

Regarding claim 18, De Burgh teaches a method (Figs. 6 and 9) comprising:
generating media content (Fig. 6A: media content generated by audio and metadata authoring tool 605 and transmitted to rendering tool 610 via audio connect interfaces 607 and 612; Fig. 6B: “media containing audio object” generated by cinema server 655 and transmitted to rendering tool 660 via audio connect interfaces 657 and 662), wherein the media content comprises at least one object (Fig. 6B: at least one object in media from cinema server 655; Fig. 9: audio objects are prioritized and rendered);
obtaining priority content information ([0110]: “the audio object metadata may include one or more other types of audio object metadata, such as […], audio object prioritization metadata and/or […]”), the priority content information comprising a priority identification identifying and classifying the at least one object ([0008], [0015], [0021], [0029], [0032], [0106]; [0128]: making the audio object prioritization may involve assigning a highest priority to audio objects that correspond to dialogue; [0076]; [0114]; [0146]-[0147]);
signaling the media content and/or the priority content information (Fig. 6A: audio data signaled via interface 620 to speakers; Fig. 6B: audio data signaled via interface 664 to speakers), wherein the media content and priority content information are configured to be transmitted and/or retrieved with a renderer (Fig. 6A: rendering tool 610; Fig. 6B: rendering tool 660) configured to render the at least one object based on the | priority content information.

Claim 22 is rejected for substantially the same rationale as applied to claim 3.

Claim 23 is rejected for substantially the same rationale as applied to claim 8.

Claim 24 is rejected for substantially the same rationale as applied to claim 9.

Claim 25 is rejected for substantially the same rationale as applied to claim 6.

Claim 26 is rejected for substantially the same rationale as applied to claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0045941, made of record by Tokubo et al., discloses in Figs. 2B and 3 and paras. [0178] and [0194] inventions of independent claims 1, 11, 17 and 18.
US 2018/0338215, made of record by Eronen et al., also discloses in Figs. 11A-11B, [0089], [0097]-[0103], [0112]-[0118], [0147]-[0160] inventions of independent claims 1, 11, 17 and 18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693